Case 3:15-cv-01143-BJD-JBT Document 258 Filed 04/18/19 Page 1 of 5 PagelD 11397

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
WINN-DIXIE STORES, INC.,
Plaintiff,
Vv. Case No.: 3:15-cv-1143-J-39PDB
SOUTHEAST MILK, INC., et al.,

Defendants.
/

FOURTH AMENDED
CASE MANAGEMENT AND SCHEDULING ORDER

The parties having submitted their Case Management Report (Doc. 255) as
directed by the Court, it is hereby
ORDERED:

1. The following deadlines and settings shall now apply:

 

Dispositive and Daubert Motions Deadline: Parties’ May 1, 2019
Motions for Summary Judgment on merits issues;
Defendants’ renewed Daubert Motion; and Plaintiff's
Renewed Motion to Exclude or Strike Defendants’
Affirmative Defense of Lack of Standing Relating to
Plaintiff's Purchases of Raw Milk

(Response to dispositive motions due 21 days after
service unless otherwise ordered)

 

Parties’ Opposition to Motions for Summary May 22, 2019
Judgment on merit issues; renewed Daubert
Motions and Plaintiffs Renewed Motion to Exclude
or Strike Defendants’ Affirmative Defense of Lack of
Standing Relating to Plaintiffs Purchases of Raw

 

 

 

Milk
Motions In Limine: November 25, 2019
Responses to Motions In Limine: December 2, 2019

 

 

All other Motions: December 9, 2019

 

 

 

 
Case 3:15-cv-01143-BJD-JBT Document 258 Filed 04/18/19 Page 2 of 5 PagelD 11398

 

 

 

 

 

Filing of Pretrial Statement: December 9, 2019
Deadline to Exchange Trial Exhibit Lists, Deposition December 18, 2019
Designations and Witness Lists
Deadline for Objections to Trial Exhibits, Deposition December 18, 2019
Designations and Witnesses
Final Pretrial Conference: December 18, 2019
10:00 AM
Courtroom 12C
Trial Term Begins: January 6, 2020
9:00 A.M.

Courtroom 12C
(Jury - 10 days)

 

 

 

 

2. The parties are reminded of their obligation to comply with the redaction
requirements set forth in Fed.R.Civ.P. 5.2.

3. Pursuant to Local Rule 3.01(a), any motion and memorandum in support
must be in a single document not to exceed 25 pages absent leave of Court. Responses
to motions may not exceed 20 pages absent leave of Court. In summary judgment
practice, the combined motion and memorandum (including any "Statement of
Undisputed Facts") must be filed as one document and may not exceed 25 pages without
permission of the Court. Please deliver a courtesy copy of all dispositive and Daubert
motions and responses, including copies of all relevant exhibits and depositions, to the
chambers of the undersigned.

4. Except as otherwise ordered, the parties are directed to meet the pretrial
disclosure requirements in Fed.R.Civ.P. 26(a)(3) and to timely adhere to all requirements
in Local Rule 3.06 concerning Final Pretrial Procedures. While counsel for the Plaintiff
shall be responsible for initiating the pretrial compliance process, all parties are

responsible for assuring its timely completion.
Case 3:15-cv-01143-BJD-JBT Document 258 Filed 04/18/19 Page 3 of 5 PagelD 11399

5. A pretrial statement in compliance with Local Rule 3.06 shall be filed with
the Clerk on or before the date noted in this Order with two courtesy copies to be provided
to the Court. The parties are required to identify the depositions to be read at trial in the
pretrial statement but are not required to designate the pages of depositions to be read
at trial until a date to be established by the Court at the final pretrial conference.

6. The final pretrial conference and trial will be held in Courtroom 12C, 12th
Floor, United States Courthouse, 300 North Hogan Street, Jacksonville, Florida. The
pretrial conference shall be attended by counsel who will act as lead counsel and who
are vested with full authority to make and solicit disclosures and agreements touching on
all matters pertaining to the trial. Arguments on Motions In Limine, if allowed, will be
heard at the Final Pretrial Conference.

7. Unless otherwise ordered by the Court, no later than five days before the
trial term set forth above, the parties shall file with the Clerk of Court the following (and,
as to each of the following, provide directly to Chambers, Suite 11-400, by mail or hand
delivery two (2) copies marked “Judge’s Chambers Copy’):

(a) Each side shall file a Trial Brief, with citations of authorities and arguments

specifically addressing all significant disputed issues of law likely to arise at
trial: and either (b) or (c) below, as appropriate.

(6) If case is a jury trial, the following:

(1) A concise (one paragraph preferably) joint or stipulated statement of
the nature of the action to be used solely for purpose of providing a
basic explanation of the case to the jury venire at the commencement
of jury selection process:

(2) Proposed Voir Dire (the Court will conduct the jury voir dire and, in
addition to the usual more general questions, will, without initiation by
counsel, ask more particular questions suggested by the nature of the
case; counsel should, therefore, be selective in the jury questions
submitted to the Court for consideration); and
Case 3:15-cv-01143-BJD-JBT Document 258 Filed 04/18/19 Page 4 of 5 PagelD 11400

(3) A Proposed Verdict Form and complete set of all written Proposed
Jury Instructions. (The Court will expect counsel to give their best
efforts, cooperatively, in the production of a joint set of instructions and
verdict form, the format of which the Court will discuss at the pretrial
conference.)

(c) If case is a non-jury trial, Proposed Findings of Fact and Conclusions of

Law (each shall be separately stated in numbered paragraphs; Findings of
Fact shall contain a detailed listing of the relevant material facts the party
intends to prove, in a simple, narrative form; Conclusions of Law shall contain
a full exposition of the legal theories relied upon by counsel).

8. The parties are advised (and should advise their witnesses) that photo
identification is required to enter the United States Courthouse. Although cell phones,
laptop computers, and similar electronic devices generally are not permitted in the
building, attorneys may bring those items with them upon presentation to Court Security
Officers of proof of membership in The Florida Bar or an Order of special admission pro
hac vice."

9. In the event that the dates set herein for final pretrial conference and/or trial
are continued or otherwise modified, the remaining provisions of this Order shall remain
in full force and effect.

10. THE COURT HAS DONE EVERYTHING POSSIBLE TO SET
APPROPRIATE DEADLINES FOR THIS CASE. THE PARTIES SHOULD PROCEED
ACCORDINGLY. DO NOT ASSUME THAT THE COURT WILL EXTEND THESE

DEADLINES.

a

DONE and ORDERED in Jacksonville, Florida this IS day of April, 2019.

BRIAN J. DAVIS °
United States District Judge

 

 

1 Cell phones must be turned off while in the courtroom.

a
Case 3:15-cv-01143-BJD-JBT Document 258 Filed 04/18/19 Page 5 of 5 PagelD 11401

Copies furnished to:

All counsel of record
unrepresented parties (if any)

ap
